Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,5-10,12-14,16-19 is/are rejected under 35 U.S.C. 102a as being anticipated by Xu Qingle (WO 2018051855 A1).
Regarding Claim 1,
Xu Qingle discloses (Drawing 3) A display device comprising: a case (14)comprising a bottom plate (where 14 is pointing to) and a plurality of side plates (14c) standing along side edges of the bottom plate; a liquid crystal panel (11a,11b) in the case, the liquid crystal panel having a rear surface opposed to the bottom plate with a gap therebetween; a backlight device (19) between the liquid crystal panel (11a,11b) and the bottom plate (where 14 is pointing to) in the case, the backlight device comprising a light guide plate (19) on the bottom plate, an optical sheet (15) on the light guide plate and opposed to the rear surface of the liquid crystal panel with a gap therebetween, and a light source device (17) between an incident surface of the light guide plate (19) and one of the side plates, the light source device (17) configured to supply light onto the incident surface; a first holding member (right most 16b where 24 is 

    PNG
    media_image1.png
    380
    618
    media_image1.png
    Greyscale

Regarding Claim 5,
Xu Qingle discloses (Drawing 3) wherein the side plate (14c) includes a first side plate opposed to the incident surface and a second side plate opposed to the first side plate, and the first holding member(16b) is disposed on the second side plate and the second holding member is disposed on the first side plate.
Regarding Claim 6,
Xu Qingle discloses (Drawing 3) wherein the light source device (17) comprises a wiring board (18) disposed on the bottom plate, and a plurality of light emitting elements mounted on the wiring board and opposed to the incident surface.
Regarding Claim 7,
Xu Qingle discloses (Drawing 3) further comprising a spacer plate (where 16a is pointing to) between the first side plate and the incident surface of the light guide plate (19) to be overlaid on the light source device, the spacer plate having an upper surface with a positioning part, and a side surface opposed to the first side plate, wherein the optical sheet has a convex configured to be engaged with the positioning part.
Regarding Claim 8,
Xu Qingle discloses (Drawing 3) wherein the positioning part has a concave formed in the upper surface of the spacer plate (where 16a is pointing to) and a pin projecting on a bottom surface of the concave, and the convex of the optical sheet is placed in the concave while the pin is inserted through a hole formed in the convex of the optical sheet.
Regarding Claim 9,
Xu Qingle discloses (Drawing 3) wherein the first side plate (14c) includes a concave at a position opposed to the concave of the positioning part, the liquid crystal panel (11a,11b) comprises a display area, a frame area around the display area, and a wiring board  (18) attached to the frame area, and the wiring board extends to an outside of the case through the concave of the first side plate.

Regarding Claim 10,
Xu Qingle discloses (Drawing 3) wherein the liquid crystal panel (11a,11b) includes a display area and a frame area around the display area, and the first holding member (16b) and the second holding member are arranged to overlap the frame area.
Regarding Claim 12,
Xu Qingle discloses (Drawing 3) further comprising a cover panel (13) arranged to overlap the display surface of the liquid crystal panel, wherein the cover panel is fixed to edges of the side plates of the case.
Regarding Claim 13,
Xu Qingle discloses (Drawing 3) wherein the liquid crystal panel (11a,11b) is attached to the cover panel (13)  via an adhesive layer.
Regarding Claim 14,
Xu Qingle discloses (Drawing 3) wherein the first holding member (16n) includes a fixation part fixed to an inner surface of the side plate (14c), and a first holding part (16b) extending (horizontally) from the fixation part through between the optical sheet (15) and the liquid crystal panel, the first holding part of the first holding member (16b) is opposed to a frame area of the liquid crystal panel with a gap therebetween, and configured to support the liquid crystal panel when the liquid crystal panel bends, and the second holding part (16b) of the second holding member is opposed to the frame area of the liquid crystal panel with a gap therebetween, and an elastic member is provided between the second holding part (16b) and the liquid crystal panel.

Regarding Claim 16,
Xu Qingle discloses (Drawing 3) wherein the spacer plate (16a) is disposed between the light source device (17) and the fixation part of the second holding member.
Regarding Claim 17,
Xu Qingle discloses (Drawing 3) wherein the spacer plate (16a) is disposed between the light emitting elements (17) and the fixation part of the second holding member.
Regarding Claim 18,
Xu Qingle discloses (Drawing 3) wherein the spacer plate (16a)is disposed between the light emitting elements (17) and the first side plate.
Regarding Claim 19,
Xu Qingle discloses (Drawing 3) wherein the spacer plate (16a) is formed of a resin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2-4,11,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu Qingle (WO 2018051855 A1) in view of KR20110067907A
Regarding Claim 2,3,4,
 Regarding Claim 4, Xu Qingle discloses and the second holding member includes a first fixation part fixed to the inner surface of the side plate, a second fixation part fixed to an outer surface of the side plate, and a second holding part extending from the first and second fixation parts through between the optical sheet and the liquid crystal panel.
Xu Qingle does not disclose wherein the first holding member is formed of a metal plate.
KR20110067907A discloses wherein the frame is made of metal.
It would have been obvious to one of ordinary skill in the art to modify Xu Qingle to include KR20110067907A metal frame motivated by the desire to help dissipate heat generated (“The bottom case 326 is formed to have a bottom surface and sidewalls to accommodate one or more light sources 321 and to support the diffusion plate 323, the optical sheet 324, and the polarizing sheet 325. The bottom case 326 is preferably made of a metal material to dissipate heat generated from one or more light sources 321.”)
Regarding Claim 11,
In addition to Xu Qingle and KR20110067907A , Xu Qingle  (Fig. 3) discloses  wherein the first holding part of the first holding member (16b)is opposed to the frame (14) area of the liquid crystal panel  (11a,11b) with a gap therebetween, the first holding part configured to 
Regarding Claim 15,
In addition to Xu Qingle and KR20110067907A , Xu Qingle  (Fig. 3) discloses  wherein a height of the fixation part of the second holding member (16b) from the bottom plate is larger than a thickness of the backlight device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LUCY P CHIEN/Primary Examiner, Art Unit 2871